EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Brent Chatham on 1/26/2022.

The application has been amended as follows: 
As per claim 1:
A method for operating a measurement system comprising an evaluation module and several measuring elements, wherein the evaluation module and the measuring elements are connected via a communication line and wherein the method comprises:
detecting measurement data via the several measuring elements, wherein each of the measuring elements [[have ]]includes a sensor and/or antenna 
buffering the detected measurement data in the respective measuring element; and
reading out the measurement data buffered in the measuring elements with the evaluation module via the communication line,
wherein the sensor and/or the antenna included in each of the measuring elements is configured to detect an environmental parameter selected from the group consisting of:  a temperature, an air humidity, an electrical field, a magnetic field, a mechanical contact, a force, electromagnetic waves, optical radiation, infrared radiation, ultraviolet radiation, x-ray radiation, and radioactive radiation.

	As per claim 10:

an evaluation module;
several measuring elements, each of the measuring elements including a sensor and/or antenna 
a communication line, which connects the evaluation module and the several measuring elements;
wherein the detection of the measurement data is effected by the several measuring elements at least partially at the same time, and wherein the measuring elements are configured to buffer the detected measurement data in the respective measuring element; 
wherein the evaluation module is configured to read out the measurement data buffered in the measuring elements via the communication line, and
wherein the sensor and/or the antenna included in each of the measuring elements is configured to detect an environmental parameter selected from the group consisting of:  a temperature, an air humidity, an electrical field, a magnetic field, a mechanical contact, a force, electromagnetic waves, optical radiation, infrared radiation, ultraviolet radiation, x-ray radiation, and radioactive radiation.

	As per claim 16:
	(Cancelled)

	As per claim 17:
The method according to claim 1 [[16]], wherein each of the measuring elements includes an antenna configured to detect measurement data.

	As per claim 18:
	(Cancelled)

Conclusion
A.	Allowable Subject Matter
	Claims 1-15, and 17 are allowable.
The primary reasons for allowance of claim 18 in the instant application is the combination with the inclusion in these claims that “wherein the sensor and/or the antenna included in each of the measuring elements is configured to detect an environmental parameter selected from the group consisting of: a temperature, an air humidity, an electrical field, a magnetic field, a mechanical contact, a force, electromagnetic waves, optical radiation, infrared radiation, ultraviolet radiation, x-ray radiation, and radioactive radiation”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138